Title: To Alexander Hamilton from John Adlum, 15 July 1799
From: Adlum, John
To: Hamilton, Alexander


          
            Sir,
            Reading July 15th. 1799
          
          Captain Shoemaker informs me he has no regular statement of the money he has received & expended, but will have one made out as soon as possible, in the recruiting service he has two hundred and twenty dollars of arrears of bounty money in his hands, and the reason he did not give it to the Soldiers, was they received five months pay at the same time this money was sent him, and clothing he has none. Lieut. Boote has no clothing, that which he received while on the recruiting service he deposited in the hands of the Quartermaster at New Brunswick upon the receipt of marching orders, except some articles delivered at Capt. Henry’s request to the Quartermaster of his detachment—The recruiting money entrusted to him he has expended in the service, and accounted therefor with the accountant of the War department.
          I have the honor to be very respectfully Sir your most Obedt. Servt.
          
            John Adlum
          
          General Allexander Hamilton
        